United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-50663
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LARRY RANDOLF DELANCEY,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 6:04-CR-238-ALL
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Larry Randolf Delancey appeals his life sentence following

his jury-trial conviction for being a felon in possession of a

firearm.   Delancey argues that his life sentence was unreasonable

and complains that the district court failed to provide reasons

for imposing that particular sentence.   Because Delancey did not

object to the life sentence or the fact that the court upwardly

departed, his arguments are reviewed for plain error.      See United

States v. Jones, 444 F.3d 430, 436 (5th Cir. 2006).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50663
                                 -2-

     Pursuant to Booker, this court ultimately determines whether

the sentence imposed under the advisory guidelines was

reasonable.    United States v. Booker, 543 U.S. 261-62 (2005);

United States v. Smith, 440 F.3d 704, 706 (5th Cir. 2006).           The

sentencing court’s factual findings related to sentencing are

accepted unless clearly erroneous; the sentencing court’s

application of the Guidelines is reviewed de novo.         Smith,

440 F.3d at 706.

     In this case, the district court did not indicate that it

was imposing sentence by departing upward from the guideline

sentencing range or that the departure was one provided by the

Guidelines.   The sentence therefore was a “non-Guideline

sentence.”    Id. at 708 & n.3.

     In the event that the court imposes a non-guideline

sentence, the “district court must more thoroughly articulate its

reasons . . . than when it imposes a sentence under authority of

the Sentencing Guidelines.”       Id. at 707.    “Such reasons are

essential to permit this court to review the sentence for

reasonableness as directed by Booker.”          United States v. Hardin,

437 F.3d 463, 470-71 (5th Cir. 2006).

     Here, the district court failed to state any reasons for the

departure.    Thus, this court cannot conduct a meaningful review

of the sentence.   Accordingly, the case is remanded to the

district court for the limited purpose of assignment of reasons

in accordance with Smith and Hardin.       Following the district

court’s assignment of reasons, the case should be returned to
                           No. 05-50663
                                -3-

this court.   This court retains jurisdiction of the appeal during

the pendency of the limited remand.   See Wheeler v. City of

Columbus, 686 F.2d 1144, 1154 (5th Cir. 1982).

     LIMITED REMAND.